 Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MARTIN J. WALSH,1
                                                                    5:15-cv-226
                              Plaintiff,                            (GLS/ATB)

                      v.

ALLIANCE PROPERTY
SERVICES, INC. et al.,

                   Defendants.
________________________________

                                   SUMMARY ORDER

       In October 2017, the court entered a consent judgment (hereinafter

“the Consent Judgment”), enjoining defendants Michael McCaffrey,

Alliance Property Services, Inc. (hereinafter “Alliance”), Alliance Property

Services, PA, Inc., Secure Assets First, Inc., and Imperial Property

Services, Inc. from (1) withholding payment of $124,837 in unpaid wages

to their employees, and (2) violating the minimum wage, overtime,

recordkeeping, and retaliation provisions of the Fair Labor Standards Act2



       1
           Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Martin J. Walsh,
Secretary of Labor, has been substituted in place of Milton Al Stewart as plaintiff in this action.
See Fed. R. Civ. P. 25(d) (“An action does not abate when a public officer who is a party in an
official capacity dies, resigns, or otherwise ceases to hold office while the action is pending.
The officer's successor is automatically substituted as a party.”).
       2
           See 29 U.S.C. §§ 201-19.
 Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 2 of 8




(FLSA). (Dkt. No. 83.)

     Now pending is a motion for civil contempt, filed by Martin J. Walsh,

Secretary of Labor (hereinafter “the Secretary”), in which he argues that

McCaffrey, along with his business partner, Danielle Ezman, and Alliance’s

successor company, SCJ Enterprises PA, LLC, should be held in contempt

and face sanctions for failing to make payments in accordance with the

Consent Judgment, and for continuing to violate the relevant FLSA

provisions. (See generally Dkt. No. 89.) For the reasons that follow, the

motion is denied with prejudice as to Ezman, and denied without prejudice

as to McCaffrey and SCJ.

                              I. Background

     In February 2015, the Secretary filed this action against defendants.

(See generally Compl., Dkt. No. 1.) Specifically, he alleged that

defendants violated the FLSA’s minimum wage, overtime, recordkeeping,

and retaliation provisions. (Id. ¶¶ 35-46.) The Secretary now alleges that,

due to this action, McCaffrey and Ezman “entirely shifted Alliance’s

employees and operations to SCJ, through which they continued the same

property preservation and maintenance business under a new name.”

(Dkt. No. 89, Attach. 2 at 4.) According to the Secretary, McCaffrey is the

                                     2
  Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 3 of 8




owner, president, and CEO of SCJ, just as he was of Alliance, and SCJ

was created merely as “an attempt to evade liability in this action.” (Id. at

5.)

      Although the court issued the Consent Judgment in October 2017,

(Dkt. No. 83), the Secretary maintains that McCaffrey has yet to make a

single payment, (Dkt. No. 89, Attach. 2 at 3). Moreover, the Secretary

contends that an investigation conducted by the Department of Labor in

2018 found that McCaffrey and Ezman “denied their SCJ employees the

required minimum wage and overtime, and failed to maintain accurate

records.” (Id. at 5.) Accordingly, the Secretary brings the instant motion,

asserting that McCaffrey, Ezman, and SCJ are all bound by the Consent

Judgment and have defied it by failing to make certain payments and by

continuing to violate the FLSA. (See generally id.)

                               II. Discussion

      A district court may hold a party in civil contempt if the contemnors

are bound by the injunction and “(1) the order the contemnor failed to

comply with is clear and unambiguous, (2) the proof of noncompliance is

clear and convincing, and (3) the contemnor has not diligently attempted to

comply in a reasonable manner.” Gucci Am., Inc. v. Weixing Li, 768 F.3d

                                       3
  Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 4 of 8




122, 142 (2d Cir. 2014) (citation omitted). Rule 65 of the Federal Rules of

Civil Procedure directs that the only persons bound by an injunction are

those that have “receive[d] actual notice of it by personal service or

otherwise,” and are either (1) a party to the injunction, (2) an officer, agent,

servant, employee, or attorney of a party to the injunction, or (3) someone

“in active concert or participation with” a party or a party’s officer, agent,

servant, employee, or attorney. See Fed. R. Civ. P. 65(d)(2). For a variety

of reasons thoroughly explained in his brief in support of the instant motion,

the Secretary argues that each element is satisfied with respect to

McCaffrey, Ezman, and SCJ. (See generally Dkt. No. 89, Attach. 2.)

      First, as argued by Ezman, (Dkt. No. 95 at 2), the motion for civil

contempt with respect to her must be denied because there is no evidence

that she received actual notice of the Consent Judgment. “Actual notice” is

defined as “[n]otice given directly to, or received personally by, a party.”

Notice, Black’s Law Dictionary (11th ed. 2019); see Brody v. Vill. of Port

Chester, No. 00 Civ. 7481, 2007 WL 735022, at *6 (S.D.N.Y. Mar. 12,

2007) (same).

      The Secretary contends that Ezman had notice of the Consent

Judgment because “she was an officer and agent of Alliance,” she

                                        4
  Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 5 of 8




represented Alliance during the initial investigation, she testified during this

litigation, and because she “facilitated the transfer of operations from

Alliance to SCJ.” (Dkt. No. 89, Attach. 2 at 13, 17-18 (internal quotation

marks omitted).) The notice the Secretary describes revolves around

events that took place prior to the issuance of the Consent Judgment, and

is more akin to constructive notice than the actual notice that is required.

See 58 Am. Jur. 2d Notice § 4 (2021) (“‘Actual notice’ is defined as notice

expressly and actually given while ‘constructive notice’ is defined as

information or knowledge of a fact imputed by law to a person, although he

or she may not actually have it, because he or she could have discovered

the fact by proper diligence, and his or her situation was such as to cast

upon him or her the duty of inquiring into it.” (citations omitted)).

      Ezman is not a defendant in this action, she was not a signatory of

the Consent Judgment, and, despite the Secretary’s assertions to the

contrary, (Dkt. No. 89, Attach. 2 at 17-18), the court is not satisfied that she

was the type of high ranking official whereby she could receive actual

notice via the corporate defendants. Indeed, Ezman contends that she

was not served with the Consent Judgment, did not have knowledge of it,

that “she had no role in any of the defendant corporations except . . . as an

                                        5
 Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 6 of 8




employee,” and that she had no control, ownership, or discretion, with

respect to the decision making at any of the defendant companies. (Dkt.

No. 95, Attach. 1 at 2-4.) Accordingly, because Ezman is not bound by the

Consent Judgment, the motion with respect to her is denied.3

      Next, McCaffrey’s only argument in response to the instant motion is

that he remains unable to pay any unpaid wages or sanctions. (Dkt.

No. 94.) While “a party’s complete inability, due to poverty or insolvency,

to comply with an order to pay court-imposed monetary sanctions is a

defense to a charge of civil contempt,” Kim v. Ji Sung Yoo, No.

15-cv-3110, 2019 WL 3162128, at *3 (S.D.N.Y. May 17, 2019) (citation

omitted), the alleged contemnor bears the burden “of proving plainly and

unmistakably that compliance is impossible,” In re Harripersad, No. 18 Civ.

2092, 2019 WL 1499194, at *5 (E.D.N.Y. Apr. 5, 2019) (citation omitted).

      However, in light of the Secretary’s recent letter motion, in which he

seeks an order from Magistrate Judge Andrew T. Baxter compelling

McCaffrey to respond to certain discovery requests regarding his financial


       3
         Ezman requests reasonable attorney’s fees, (Dkt. No. 95 at 6-7), but does not
explain why she is entitled to such fees, aside from citing a 1975 Seventh Circuit case, in
which the court awarded attorney’s fees to the plaintiff for fees expended during a contempt
proceeding, see Herrlein v. Kanakis, 526 F.2d 252, 253 n.2 (7th Cir. 1975). Accordingly,
Ezman’s request is denied.

                                              6
  Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 7 of 8




status, (Dkt. No. 97), the court will not, at this juncture, reach the issue of

McCaffrey’s ability to pay. Instead, the instant motion with respect to

McCaffrey and SCJ4 is denied, without prejudice and with leave to renew,

pending the resolution of the Secretary’s discovery-related motion by

Judge Baxter.

                                      V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that the Clerk replace Milton Al Stewart with the current

Secretary of Labor, Martin J. Walsh, on the docket; and it is further

      ORDERED that the Secretary’s motion for civil contempt (Dkt.

No. 89) is DENIED WITHOUT PREJUDICE and WITH LEAVE TO RENEW

as to McCaffrey and SCJ, and DENIED WITH PREJUDICE as to Ezman;

and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.




       4
         It is not clear to the court whether SCJ is bound by the injunction by virtue of
McCaffrey being its sole owner, but that is an issue that will be addressed in due course, if
appropriate.

                                               7
 Case 5:15-cv-00226-GLS-ATB Document 99 Filed 03/26/21 Page 8 of 8




March 26, 2021
Albany, New York




                                    8
